Conviction for selling intoxicating liquor; punishment, one year in the penitentiary.
Appellant made an application for continuance after the case had been postponed upon his request. This made it a second application. Several of the essential requirements for a second application were omitted. We observe, however, that the only witness named in the application was one Richardson, and the record shows that the court heard testimony warranting the conclusion that Richardson was a fugitive from justice.
We find eleven other bills of exception, each of which has been examined. The case was not one on circumstantial evidence, the state witness testifying positively that he bought the liquor from appellant. At appellant's request the court gave a special charge that if the jury found from the evidence that appellant's brother, John Winfrey, sold the liquor in question to the witness Bridges, appellant should be acquitted. This obviated the necessity of giving the special charge complained of in bill of exception No. 2. The court having instructed the *Page 482 
jury on the defense of abili, it was not necessary to give the special charge complained of in bill of exception No. 4. As supporting the proposition of a sale of liquor to the alleged purchaser, it was competent to prove that various parties made up a purse and turned the money over to said purchaser. There was no testimony as to any conversation accompanying said act. It appearing that one of the defensive issues relied upon was that the alleged purchaser may have bought the liquor in question from a brother of appellant, and might be mistaken in his identity of appellant as the seller, it was proper to allow the state to introduce witnesses to testify that appellant and his said brother did not resemble each other in height, size, appearance, etc.
Appellant while on the witness stand offered to testify that he made inquiry of certain witnesses as to who Loyd Bridges was, Bridges being the alleged purchaser. The purpose of the inquiry was to lay a predicate for the introduction of the other witnesses whose testimony would thus appear to corroborate appellant in a claim that he did not know Bridges. The testimony would be self-serving and incompetent for the purpose intended. Bills of exception eleven and twelve are in question and answer form and for that reason can not be considered.
Finging no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.